DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cellulose fibers, does not reasonably provide enablement for “cellulose polymers” as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification is clear that the cellulose ester staple fibers are mixed with cellulose fibers and even if cellulose polymers is interpreted as polymers of cellulose, i.e., cellulose polymer derivatives, those need to be in fibrous form to make the product, i.e., a wet-laid product.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),  second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is vague and indefinite as to what are the “cellulose polymers,” i.e., what cellulosic polymers are within the scope of the claim and thus the metes and bounds of patent protection desired cannot be ascertained. Note that the term renders the claim omnibus, since it fails to point out what is included or excluded by the claim language.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cellulose, does not reasonably provide enablement for cellulose polymers as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. There is nothing in the specification that recites any cellulose polymer, other than cellulose itself, to form the film. The term cellulose polymer encompasses polymers of cellulose that cannot form a film or if it can it/they have not been disclosed. For example the term includes CMC, Carboxymethyl cellulose which is a cellulosic polymer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ellery et al., (hereafter Ellery), US Patent No.  5,631,078 as evidenced by any of Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595 and Ide et al., (hereafter Ide), WO 2018/110059 A1, EP 3556937 A1 used as the translation.
	With regard to claims 1-2, 10-14 and 21-23, Ellery teaches a product, i.e., a film, which is made by the wet-laying technique and therefore, includes all the claimed process steps, using a mixture of cellulose and cellulose ester fibers in proportions 20-85 of acetate ester fibers and 80-15 of cellulose fibers; see abstract, column 2, lines 1-14, and examples. Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm (reading on claims 1, 13 and 14), see column 2, lines 38-42. Even though Ellery does not explicitly teach that the CE staple fibers are continuous and/or discontinuous phase; however, the raw materials and the process of making are the same and therefore, the product must be the same, i.e., they must have the same properties. As to the co-refining of the fibers, while Ellery is silent with regard to refining the fibers together, the co-refining of natural and synthetic fibers, including cellulose acetate fibers is known in the art, as evidenced by Mitchell; see column 5, lines 6-11, which teaches that the mixture of CE staple fibers and cellulose fibers are sent/fed to refiner chest, that as it well-known is a chest that feeds a refiner, which clearly implies that the mixture is co-refined, the co-refining is clearly shown in example 3. Ide, which teaches a composition including cellulose and CE staple fibers [0024]-[0025], which are, the CE Staple fibers, made by any spinning process, e.g. dry, wet and melt spinning (¶-[0026] (the dry spinning is solvent spinning , solvent spun fibers) and the composition can be co-refined; see ¶-[0079]. Note that Ide teaches that S1 which is the mixture/furnish may include a beating process. Therefore, considered obvious absent a showing of unexpected results, i.e., it would have been obvious to one of ordinary skill in the art  since he/she would have reasonable expectation of success if such fibers were refined together as suggested by Mitchell.
	Regarding to claims 3-4, Ellery teaches the use of a functional plasticizer of the same type as claimed in claim 4 and added at ranges falling within the claimed range; see column 2, lines 3-14 and column 2, line 60 through column 3, line 52.
	With regard to claim 5, Ellery teaches films with thickness in ranges overlapping the claimed range, i.e., from 0.002 to 0.10 inch, which converts to 50 to 254 microns, but it could be greater than the upper limit of 0.010; see column 3, lines 53-57.
	With regard to claims 6-9, Ellery teaches pressure and temperatures falling within the claimed range; see column 6, lines 1-21.
	With regard to claims 15-16, the use of size press to saturate the web with a plasticizer would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the saturation of the web is done at that part of the papermaking operation, because size press is where wet papers are saturated/treated, usually with a sizing agent, before the drying or calendering step.1
	With regard to claims 17-20, Ellery teaches the application of a plasticizer before pressing the web in off machine calender; see column 5, line 58 through column 6, line 20. Note that in the papermaking machine, the formed web is reeled into a winder forming a parent roll and them unwinding for converting operations and thus limitation is inherent to the papermaking operation or at the very least using such procedure would have been obvious to one of ordinary skill in the art, since it is common in the art.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1 as evidenced by Ellery in view of Mitchell or Ide, both cited above
	With regard to claims 1-2, 10-13 and 14, Clark teaches a process of making paper, which can be converted onto films; see ¶-[0171], by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a mixture/blend of cellulose fibers and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162]. Note also that wet-laying technique includes the disclosed steps, i.e., introducing a slurry of the fibers into a stock preparation zone, then adding said stock/furnish to a headbox which lays the slurry into a moving wire, where the slurry is dewatered, pressed and dried and the dried paper is introduced to a converting zone, usually in a roll-form. Clark teaches, see Claim 3, the use of the microfibers from 4 to 90 which falls with the claimed. Even though Clark does not explicitly teach that the CE staple fibers are continuous and/or discontinuous phase; however, the raw materials and the process of making are the same and therefore, the product must be the same, i.e., they must have the same properties. As to the co-refining of the fibers, as indicated above Mitchell teaches that natural fibers and cellulose acetate fibers can be refined together; see column 5, lines 6-11, and therefore, the co-refining of the fibers is considered obvious absent a showing of unexpected results, i.e., it would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such fibers were refined together as suggested by Mitchell.
	With regard to claims 3-9 and 15-20, Clarks teaches that the product can be converted on a film, see ¶-[0171], but the reference is silent with regard to the converting steps. However, as discussed above, Ellery teaches that to form a fill with a wet-laid sheet as taught by Clark, the sheet needs to be saturated with a plasticizer, pressed and heated at the claimed conditions; see rejection over Ellery above, and therefore, such conditions would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the web taught by Clark were made into a film at the conditions taught by Ellery.
Response to Arguments
Applicant's arguments filed August 13, 2021 with regard to the 112 rejection have been fully considered but they are not persuasive, for the reasons discussed above, see rejection under 35 USC § 11, first and second paragraphs, above.
Applicant's arguments filed on August 13, 2021 have been fully considered but they are not persuasive.
Applicants argues that Mitchel does not teach the co-refining and when Mitchel does the reference recites CE staple fibers that are not solvent spun. The arguments are not convincing, because in the cited portion, i.e., column 5, lines 6-11, Mitchel recites that the mixture is forwarded to a refiner chest and refiner chest are tanks/chests that fees the composition to a refiner and thus the co-refining is clearly implied and example 3 evidences such fact. In the cited column and lines Mitchel does not limits the type of CE staple fibers, i.e., how they are made and thus one of ordinary skill in the art would certainly have reasonable expectation of success if the co-refining is done with Solvent spun CE staple fibers. Note that a reference is not evaluated by its specific examples but what it teaches to one of ordinary skill in the art. A disclosure in a reference is not limited to its specific illustrative examples, but must be considered as a whole to ascertain what would be realistically suggested thereby to one of ordinary skill in the art. In re Uhlig, 54 CCPA 1300, 376 F2d 320; 153 USPQ 460. Moreover, Ide teaches both the use of solvent spun CE staple fibers, i.e., dry spinning, and teaches the co-refining of the blend.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making products comprising a blend of cellulose and cellulose ester staple fibers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from eith.er Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and would provide evidence if and when necessary.